ITEMID: 001-85722
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF KRAWCZAK v. POLAND
IMPORTANCE: 3
CONCLUSION: Government's request to strike the application out rejected;Remainder inadmissible;Violation of Art. 6-1;Violation of Art. 13;Non-pecuniary damage - award
JUDGES: David Thór Björgvinsson;Ján Šikuta;Lech Garlicki;Nicolas Bratza;Päivi Hirvelä;Stanislav Pavlovschi
TEXT: 6. The applicant was born in 1950 and lives in Poznań.
7. On 17 June 1999 the Gdańsk District Court (Sąd Rejonowy) remanded the applicant in custody for three months on three counts of armed robbery. It considered that that measure was indispensable in order to secure the proper conduct of the proceedings, having regard to the serious nature of the offences in question and the likelihood of a custodial sentence.
8. The first hearing took place on 28 December 2001. Since that date almost 180 hearings have been scheduled and nearly 400 witnesses heard. Many hearings have been adjourned.
9. On 21 September 2005 the court decided that, because of the lengthy illness of a judge rapporteur, a new bench should be appointed. This meant that the proceedings had to be restarted.
10. On 24 November 2005 the Gdańsk Regional Court (Sąd Okręgowy) severed the bill of indictment and ordered that cases against fifteen other coaccused be tried in separate proceedings.
11. The proceedings are still pending.
12. On 30 January 2006 the applicant lodged a complaint about the undue length of the criminal proceedings under section 5 of the Law of 17 June 2004 on complaints about a breach of the right to a trial within a reasonable time (Ustawa o skardze na naruszenie prawa strony do rozpoznania sprawy w postępowaniu sądowym bez nieuzasadnionej zwłoki) (“the 2004 Act”) and requested just satisfaction of PLN 10,000.
13. On 23 March 2006 the Gdańsk Court of Appeal (Sąd Apelacyjny) dismissed his complaint on the ground that since the date of entry into force of the 2004 Act no undue delays in the proceedings could be discerned, the proceedings having been conducted with due diligence and within a reasonable time. The court observed that the 2004 Act had entered into force on 17 September 2004 and could not be applied to the proceedings before that date.
14. The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings, in particular the applicable provisions of the 2004 Act, are stated in the Court’s decisions in the cases of Charzyński v. Poland no. 15212/03 (dec.), §§ 12-23, ECHR 2005-V and Ratajczyk v. Poland no. 11215/02 (dec.), ECHR 2005-VIII and the judgment in the case of Krasuski v. Poland, no. 61444/00, §§ 34-46, ECHR 2005-V.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
